United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS         January 7, 2004
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                           No. 03-30440
                         Summary Calendar



JEFFREY BRUMBERGER

                     Plaintiff - Appellant

     v.

SALLIE MAE SERVICING CORPORATION

                     Defendant - Appellee

                       --------------------
          Appeal from the United States District Court
              for the Eastern District of Louisiana
                      USDC No. 02-CV-2909-K
                       --------------------

Before KING, Chief Judge, and HIGGINBOTHAM and WIENER, Circuit
Judges.

PER CURIAM:*

     Jeffrey Brumberger (Brumberger) appeals the district court’s

order dismissing his claim under the Fair Debt Collection

Practices Act (FDCPA) pursuant to FED. R. CIV. P. 12(b)(6) for

failure to state a claim.   Brumberger argues that the district

court erred in finding that Sallie Mae Servicing Corporation

(Sallie Mae) does not meet the definition of a “debt collector”

under the FDCPA.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-30440
                                 -2-

     A district court’s ruling on a Rule 12(b)(6) motion for

failure to state a claim is subject to de novo review.      Scanlan

v. Texas A&M University, 343 F.3d 533, 536 (5th Cir. 2003).      The

motion may be granted “only if it appears beyond doubt that the

plaintiff can prove no set of facts in support of his claim that

would entitle him to relief.”     Id.

     Under the FDCPA, a debt collector does not include “any

person collecting or attempting to collect any debt owed or due

or asserted to be owed or due another to the extent such

activity...concerns a debt which was not in default at the time

it was obtained by such person.”    15 U.S.C. § 1692(a)(6)(F).    By

its plain terms the FDCPA does not apply to Sallie Mae because

Brumberger does not allege that he was in default at the time

Sallie Mae began servicing his loans.      Thus, Brumberger fails to

show in his complaint that he is entitled to relief under the

FDCPA, and the district court correctly dismissed his claim under

FED. R. CIV. P. 12(b)(6).   See Perry v. Stewart Title Co., 756
F.2d 1197, 1208 (5th Cir. 1985).    Accordingly, the judgment of

the district court is AFFIRMED.